FILED
                             NOT FOR PUBLICATION                              JUL 28 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


CHARANJIT KAUR,                                  No. 13-71538

               Petitioner,                       Agency No. A200-938-586

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 21, 2015**

Before:        CANBY, BEA, and MURGUIA, Circuit Judges.

      The 90-day stay of proceedings in this case expired on May 18, 2015. Thus,

respondent’s motion to lift the stay is denied as moot.

      Charanjit Kaur, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
immigration judge’s (“IJ”) decision denying her application for asylum,

withholding of removal, and protection under the Convention Against Torture

(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings, applying the standards governing adverse

credibility determinations created by the REAL ID Act. Lai v. Holder, 773 F.3d

966, 970 (9th Cir. 2014). In doing so, we review the adverse credibility reasons

explicitly identified by the BIA, and look to the IJ’s decision as a guide to what lay

behind the BIA’s conclusions. See id. We grant the petition for review and

remand.

      The BIA affirmed the IJ’s finding that Kaur was not credible based on an

inconsistency and an omission. Substantial evidence does not support the BIA’s

adverse credibility determination based on the inconsistency regarding when

Congress party members last visited Kaur’s mother’s home in India to look for

Kaur. See Ren v. Holder, 648 F.3d 1079, 1085-86 (9th Cir. 2011); Shrestha v.

Holder, 590 F.3d 1034, 1044 (9th Cir. 2010) (“trivial inconsistencies that under the

total circumstances have no bearing on a petitioner’s veracity should not form the

basis of an adverse credibility determination”). Substantial evidence also does not

support the BIA’s adverse credibility finding based on Kaur not mentioning at her

credible fear interview that she sustained scratches/slashes as a result of being


                                           2                                    13-71538
beaten by members of the Congress party in addition to the bruises or injuries that

she did mention. See Lai, 773 F.3d at 971 (noting that “the mere omission of

details” does not necessarily undermine an applicant’s credibility).

      Thus, we grant the petition for review, and remand Kaur’s asylum,

withholding of removal, and CAT claims to the agency, on an open record, for

further proceedings consistent with this disposition. See INS v. Ventura, 537 U.S.

12, 16-18 (2002) (per curiam); see also Soto-Olarte v. Holder, 555 F.3d 1089,

1095 (9th Cir. 2009).

      PETITION FOR REVIEW GRANTED; REMANDED.




                                          3                                    13-71538